Title: To George Washington from James Baker, 10 April 1758
From: Baker, James
To: Washington, George



Sir
Patterson’s April 10th 1758.

Yesterday in the afternoon as Mr Miller & 2 or 3 Countrymen more was riding from hear to Jenkins’s about 4 Miles from this, they were fired at by Cocks & Lane who was lying under the fence, the Countrymen came in on a full gallop and inform’d me that they were fired on by some Indians. I immediately sent out Lieut. Weedon with a Command of Men who followed their Tracts ’till dark, returning home I sent Ensign Chew out again this Morning to Reconniter on the other side the Mountain where he fell on their Tracts, and after pursuing them about 10 Miles he found a Beef that they had killed and cut out the Toungue and part of the hind Quarters he continued following them about a Mile further and discovered a smoke in the hollow of a Mountain coming nigh perceived them Bacueing their Meet [(]they being acquipt every way like Indians and as he had followed their Tracts from pretty near the place where Lieut. Weedon left them last Night had great reason to believe they were Enemy) and imediately fired on them. Lane was killed Dead and Cocks Mortally wounded, they brought to Bells Fort,

where he left him with a Serjt & ⟨mutilated⟩ Men, he confes’d it was their own fault & blame know one else but themselves for the Accident. I am Sir Your mo. Obt Servt

J. Baker

